FISCAL 2007 COMPENSATION

 

Named Executive Officer Compensation

 

On January 18, 2007, the Board of Directors approved annual base salaries for
fiscal 2007 to the Named Executive Officers as follows:

 

Officer

Title

Compensation

 

 

 

Kenneth U. Kuk

Chairman, President & Chief Executive Officer

$507,500

Scott H. DeLong III

Senior Vice President & Chief Financial Officer

$310,000

Paul F. Kraemer

Senior Vice President of Sales

$375,000

Paul P. Moore

Senior Vice President of Sales

$375,000

Thomas D. Sass

Senior Vice President of Underwriting/Risk

$306,000

 

Board of Directors Compensation

 

The Corporation’s non-employee directors – John H. Flittie, James J. Ritchie,
Robert L. Laszewski, and Dennis M. Mathisen - receive an annual retainer of
$20,000 ($27,500 for Mr. Flittie who is the Chairman of the Audit Committee)
paid quarterly. The annual retainers are paid in quarterly installments of
unrestricted Common Stock of the Corporation, valued on the fifth business day
prior to the last calendar day of the quarter for which the payment is made.
Each non-employee director also receives cash fees of $1,500 for each Board and
Committee meeting attended in person, and $750 for each meeting attended by
telephone. All of the Corporation’s directors are reimbursed for reasonable
out-of-pocket expenses they incur in attending Board and Committee meetings.
Members of the Board who are also employees of the Corporation do not receive
any additional compensation for serving on the Board.

 

The Corporation’s non-employee and employee directors are eligible to receive
stock options, stock appreciation rights, performance shares, stock awards
and/or restricted stock awards under the Corporation’s 2004 Equity Incentive
Plan.

 

2007 Incentive Compensation Plan

 

The Corporation’s annual incentive compensation plans are normally approved in
the first quarter of the calendar year. As of the date the Corporation’s Form
10-K for 2006 was filed, the annual incentive compensation plan had not been
finalized.

 

 